

FORM OF RESTRICTED STOCK AGREEMENT
 
g8wave Holdings, Inc.
2007 Equity Incentive Plan
 
g8wave Holdings, Inc. (the “Company”) hereby awards to the Awardee, and the
Awardee hereby accepts, the Number of Shares of restricted Common Stock of the
Company set for below (the “Shares”) pursuant to the Company’s 2007 Equity
Incentive Plan (the “Plan”) and upon the terms and conditions below. A copy of
the Plan is attached hereto and is incorporated herein in its entirety by
reference.



1.  
Identifying Provisions. As used in this Agreement, the following terms shall
have the following respective meanings:




(a)  
Awardee:




(b)  
Date of Award:




(c)  
Number of Shares:




2.  
Vesting Schedule. Subject to the provisions below, on each date set forth below
the Number of Shares indicated for each date shall become vested (i.e.
nonforfeitable), provided that the Awardee is employed by or performing other
services for the Company on that date:




   
Date: 
 
Number of Shares Vesting on Date:
         
(a)
                 
(b)
                 
(c)
                 
(d)
       




3.  
Forfeiture. In the event that the Awardee’s employment or other service
relationship with the Company terminates before all of the Shares have become
vested (except to the extent provided in the Plan), all unvested Shares will be
forfeited to the Company automatically and without notice or payment to the
Awardee on the date the Awardee’s employment or other service relationship is so
terminated.




4.  
Restricted Stock. Until they vest, the Shares are referred to herein as
“Restricted Stock.” Except as otherwise set forth herein, Restricted Stock shall
not be transferred, assigned, pledged or otherwise encumbered during the period
beginning on the Date of Award and ending on date that the Shares vest pursuant
to Section 2 (the “Restricted Period”). Any attempt at any transfer, assignment,
pledge, or other disposition during the Restricted Period shall be null and void
and without effect and shall cause the immediate forfeiture of all Shares of
Restricted Stock. Restricted Stock that is forfeited shall be immediately
transferred to the Company without any payment by the Company. The Company shall
have the full right to cancel certificates evidencing such forfeited Shares
automatically upon such forfeiture, whether or not such certificates shall have
been surrendered to the Company. Following such forfeiture, the Awardee shall
have no further rights with respect to such forfeited Shares of Restricted
Stock.

 

--------------------------------------------------------------------------------


 

5.  
Legend. Any stock certificate(s) representing the Restricted Stock awarded
hereunder shall be: (a) affixed with the following legend: “The shares
represented by this certificate are subject to forfeiture and restrictions on
transfer pursuant to the terms of a Restricted Stock Agreement between the
Company and the record holder of this certificate, a copy of which is available
for inspection at the offices of the Company or may be made available upon
request;” and (b) deposited with the Company, together with a stock power
endorsed by the Awardee in blank (in the form attached as Exhibit A hereto).




6.  
Delivery of Certificates. At the expiration of each Restricted Period applicable
to Shares awarded hereunder, the Company shall deliver any stock certificate(s)
not representing Restricted Stock to the Awardee or the person or persons to
whom rights under this Agreement shall have passed by bequest or inheritance, as
the case may be, free of the restrictions and legend set forth in this
Agreement. Upon the written request of the Awardee to the Chief Financial
Officer of the Company, the Company will cause any stock certificate
representing both Restricted Stock and vested Shares to be cancelled and
reissued as new stock certificates representing Restricted Stock and vested
Shares. The stock certificate representing the vested Shares shall be free of
the restrictions and legend set forth in this Agreement (but may be subject to
restrictions and contain legends under applicable securities laws) and shall be
delivered to the Awardee; and the stock certificate representing the Restricted
Stock shall deposited with the Company. Absent willful misconduct by the
Company, it shall be exempted from any responsibility or liability for any
delivery or delay in delivery pursuant to this Agreement and for any other act
or omission.




7.  
Rights as a Stockholder. Subject to the restrictions contained in this
Agreement, the Awardee shall have the rights of a stockholder with respect to
the Shares, including the right to vote the Shares, including Restricted Stock,
and to receive all dividends, cash or stock, paid or delivered thereon, from and
after the date hereof, subject to non-transferability restrictions and Company
repurchase or forfeiture rights and subject to any other conditions provided
herein. Forfeiture of Restricted Stock pursuant to this Agreement shall not
create any obligation to repay dividends received as to such Restricted Stock
during the Restricted Period, nor shall such forfeiture invalidate any votes
given by the Awardee with respect to such Shares prior to forfeiture.




8.  
Taxes, Brokerage Fees & Commissions. The parties hereto recognize that the
Company will be obligated to withhold federal, state and local income taxes and
social security taxes to the extent that the Awardee realizes ordinary income in
connection with the vesting of the Restricted Stock (or the filing of an
election with respect thereto under Section 83(b) of the Internal Revenue Code)
or the payment of dividends on the Restricted Stock. Any and all taxes, and any
brokerage fees or commissions in connection with the sale of any Shares are the
responsibility of the Awardee. The Awardee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with the vesting of the Restricted Stock (or the
filing of a Section 83(b) election with respect thereto) no later than the date
of vesting or filing such election. Such payment shall be made in cash or cash
equivalent. If the Awardee does not make such payment of taxes, the Awardee
agrees that the Company or a subsidiary or an affiliate of the Company may
withhold amounts needed to cover such taxes from payments otherwise due and
owing to the Awardee.

 
-2-

--------------------------------------------------------------------------------


 

9.  
No Right of Employment. The Awardee acknowledges and agrees that nothing herein
or in the Plan, nor any of the rights awarded hereunder or thereunder to
Awardee, shall be construed to (a) give Awardee the right to be or remain
employed by the Company or to receive employee benefits, or (b) in any manner
restrict the right of the Company to modify, amend or terminate any of its
employee benefit plans.




10.  
Treatment of Shares. Any and all awards or deliveries of Shares hereunder shall
constitute special incentive payments to the Awardee and shall not be taken into
account in computing the amount of salary or compensation of the Awardee for the
purpose of determining any pension, retirement, death or other benefits under
(a) any pension, retirement, profit-sharing, bonus, life insurance, 401(k) or
other employee benefit plan of the Company, or any of its affiliates, or (b) any
agreement between the Company or any of its affiliates, on the one hand, and the
Awardee on the other hand, except as such plan or agreement shall otherwise
expressly provide.




11.  
The Plan. This Agreement is subject to, and the Awardee agrees to be bound by,
all of the terms and conditions of the Plan under which the Shares were awarded,
as the same may be amended from time to time in accordance with the terms
thereof. Pursuant to the Plan, the Board of the Company (or any Committee
thereof) has final authority to interpret and construe the Plan and this
Agreement, and is authorized to adopt rules and regulations for carrying out the
Plan.




12.  
Laws Applicable to Construction. This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware.




13.  
Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto with respect to the Shares awarded hereunder, and all other matters
contained herein. This Agreement supersedes and replaces any and all prior oral
or written agreements with respect to the subject matter hereof. This Agreement
may be amended, and any provision hereof waived, only in a writing signed by the
party against whom such amendment or waiver is sought to be enforced. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.



-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Restricted Stock Agreement on
______________, 20__.

        g8wave Holdings, Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

 



By signing this Agreement below, the Awardee hereby acknowledges that he/she has
read, understands and accepts this Agreement and agrees to all of the terms and
conditions set forth herein and set forth in the g8wave Holdings, Inc. 2007
Equity Incentive Plan.

         
   
   
        Awardee Signature         Print Name    

 
-4-

--------------------------------------------------------------------------------



Exhibit A
 
STOCK TRANSFER POWER

 
FOR VALUE RECEIVED, I hereby sell, assign and transfer unto g8wave Holdings,
Inc. _______________________ (________________________) shares of Common Stock
of g8wave Holdings, Inc. standing in my name on the books of said corporation
and represented by stock certificate no.________ representing all of such shares
and hereby irrevocably constitute and appoint ________________________________,
attorney for such transfer of said stock on the books of said corporation with
full power of substitution in the premises.

         
   
   
  Dated: ___________________           Print name: _______________________


-5-

--------------------------------------------------------------------------------

